Smith, J.
(concurring specially): I agree that this judgment should be reversed, but I do not think the correct disposition has been made of the appeal.- I think judgment should be ordered for the appellant. ‘Where the court went wrong was in connection with *388the matters treated in the first paragraph of the syllabus and the corresponding part of the opinion.
There is a broad field for interpretation in the words “cafe for” and “old age.” Only two perspns really knew what was meant— the testator and Mrs. Evans. The testator could not testify, of course, but his approval and satisfaction with what Mrs. Evans had done for him was expressed in a manner which no one can dispute, his failure to change his will containing his bequest to her was additional proof. Perhaps he thought he had not reached “old age” yet. Perhaps he was satisfied with the care she was giving him. He had a right to give his property to whom he wished. He died suddenly in the possession of all his faculties. The way I look at it, he was satisfied with the way Mrs. Evans had treated him; to put it bluntly, it was no one else’s business. Judgment should have been ordered for the appellant.
Thiele, J., concurs in the result.